

116 HR 2725 IH: Maritime Industries Relief Act of 2019
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2725IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Mast introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide duty-free treatment for the sale of used yachts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Maritime Industries Relief Act of 2019. 2.Duty-free treatment for the sale of used yachtsSection 484b of the Tariff Act of 1930 (19 U.S.C. 1484b) is amended to read as follows:
			
				484b.Duty-free treatment for the sale of used yachts
 (a)In generalNotwithstanding any other provision of law, any dutiable vessel meeting the definition of a used yacht under subsection (b) may be offered for sale or sold in the customs territory of the United States without payment of duty.
 (b)Used yacht definedFor purposes of duty-free treatment under subsection (a), the term used yacht means a vessel classifiable under heading 8903 of the Harmonized Tariff Schedule of the United States that was—
 (1)sold at least once before entering the customs territory of the United States; and (2)used, by the person bringing such vessel into the customs territory of the United States, primarily for recreation or pleasure.
 (c)RegulationsThe Secretary of the Treasury is authorized to make such rules and regulations as may be necessary to carry out the provisions of this section..
 3.Effective dateThe amendment made by section 2 shall apply with respect to any used yachts imported into the United States after the date that is 15 days after the date of the enactment of this Act.
		